Citation Nr: 0616321	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  01-08 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for generalized arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1974 and from February 1975 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran does not have generalized arthritis.


CONCLUSION OF LAW

Generalized arthritis, rather than degenerative arthritis in 
the bilateral knees, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

In the September 2000 rating decision here on appeal, the RO 
denied service connection for generalized arthritis, as well 
as multiple other issues no longer in appellate status.  It 
is not clear from the documents in the claims file on what 
basis the RO adjudicated that issue.  In his July 2000 claim 
the veteran asserted that he was entitled to increased 
ratings for his service-connected bilateral knee 
disabilities, which include degenerative arthritis; an 
increased rating for hypertension; and service connection for 
a back disorder.  He did not claim entitlement to service 
connection for generalized arthritis, and the medical 
evidence of record at that time did not show that he had 
generalized arthritis.  Nonetheless, that issue has been 
included in his appeal of the September 2000 decision.  The 
remaining issues adjudicated in the September 2000 decision 
were decided by the Board in July 2005.

The veteran provided testimony before the RO's Decision 
Review Officer in January 2001.  When asked to describe the 
location of the generalized arthritis, he referred to the 
arthritis in his knees and his low back.  He also provided 
testimony before a Veterans Law Judge in February 2002.  He 
then stated that by "generalized arthritis" he was 
referring to the arthritis in his back and knees.  Service 
connection for degenerative arthritis in the knees has been 
previously established, and service connection for a low back 
disorder (there is no medical evidence of arthritis in the 
spine) was denied by the Board in July 2005.

The veteran's appeal was previously before the Board in 
October 2002, at which time the Board denied service 
connection for generalized arthritis, in addition to 
adjudicating the other issues no longer in appellate status.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  As a result of a 
joint motion for remand, the Court vacated the October 2002 
decision and remanded the appeal to the Board.  In the joint 
motion the parties noted references in the medical records to 
"osteoarthrosis" and determined that the Board's finding 
that the veteran did not have generalized arthritis was not 
supported by adequate reasons and bases.

The computerized listing of the veteran's visits to the VA 
Medical Center (MC) includes diagnostic code numbers for 
"osteoarthrosis, unspecified whether generalized or 
localized, unspecified site."  The actual treatment records 
make no reference to arthritis in any joint other than the 
knees.  In order to clarify whether the veteran has 
generalized arthritis in any joint other than the knees, the 
RO provided the veteran a medical examination in August 2005.  
The examiner examined the veteran, reviewed the evidence in 
the claims file, and determined that the veteran had 
localized arthritis in the knees, which was related to 
service and for which service connection had been 
established.  He stated in regards to the reference to 
osteoarthrosis in the medical records that the osteoarthrosis 
was localized to the knees, and not general arthritis.

In summary, the medical evidence shows that the veteran has 
degenerative arthritis in both knees, for which service 
connection has been established.  The medical evidence does 
not reflect arthritis in any other joint.  The veteran has 
not referred to arthritis in any joint other than the knees 
and back; service connection for the back disorder was 
previously denied.  The Board finds, therefore, that the 
veteran does not have generalized arthritis, or arthritis in 
any joint other than the knees, and that his claim is not 
supported by a current medical diagnosis of disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (a grant of 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability).  For that 
reason the criteria for a grant of service connection are not 
met, and the preponderance of the evidence is against the 
claim of entitlement to service connection for generalized 
arthritis.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in March 2004.  In that notice the RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decision on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  Because entitlement to service connection has been 
denied, the issue of the assigned rating or effective date is 
moot and any deficiency in the content of the notice is not 
prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified, conducted hearings, and 
provided him a medical examination in August 2005.  All 
development requested in the July 2005 Board remand has been 
completed.  The veteran has not indicated the existence of 
any other evidence that is relevant to his claim; as such, 
all relevant data has been obtained for determining the 
merits of his claim and no reasonable possibility exists that 
any further assistance would aid him in substantiating his 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for 
generalized arthritis is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


